DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Richard LaCava on 2/22/2021. The application has been amended as follows: Claims 1, 5, 19-22 and 26 have been amended as follows:

Claim 1.	A charge-generating thread for bacterium-countermeasure, the charge-generating thread comprising a plurality of twisted charge-generating piezoelectric fibers constructed to generate a charge by energy imparted from outside of the fiber, and the charge-generating thread not having a core thread extending linearly along the axis direction of the charge-generating thread.





a first thread, the first thread comprising a plurality of twisted charge-generating piezoelectric 
fibers constructed to generate a first charge by energy imparted from outside of the first thread, and the first thread not having a core thread extending linearly along the axis direction of the first thread; and
a second thread that is woven with the first thread.

Claim 19.	A charge-generating thread that acts on a living body, the charge-generating thread comprising a plurality of twisted charge-generating piezoelectric fibers that generate a charge by energy imparted from outside of the fiber, and the charge-generating thread not having a core thread extending linearly along the axis direction of the charge-generating thread.

Claim 20.	A charge-generating thread for substance-adsorption, the charge-generating thread comprising a plurality of twisted charge-generating piezoelectric fibers that generate a charge by energy imparted from outside of the fiber, and the charge-generating thread not having a core thread extending linearly along the axis direction of the charge-generating thread.

Claim 21.	A charge-generating thread for bacterium-countermeasure, the charge-generating thread comprising a plurality of charge-generating piezoelectric fibers each constructed to generate a charge by energy imparted from outside of the fiber, the plurality of charge-generating fibers each having a plurality of sections thereof arranged in a direction that is not parallel to an axis direction of the charge-generating thread, and the charge-generating thread not having a core thread extending linearly along the axis direction of the charge-generating thread.



piezoelectric fibers constructed to generate an electric potential by a force imparted from outside of the fiber, and the electric potential generating thread not having a core thread extending linearly along the axis direction of the electric potential generating thread.

Claim 26.	A cloth comprising:
a first thread, the first thread comprising a plurality of twisted electric potential generating 
piezoelectric fibers constructed to generate a first electric potential by a force imparted from outside of the first thread, and the first thread not having a core thread extending linearly along the axis direction of the first thread; and
a second thread that is woven with the first thread.

Allowable Subject Matter
Claims 1-39 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the claimed thread/cloth structure, materials, and properties. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789